NUMBER 13-15-00344-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARCO A. DELGADO, ET AL.,                                                    Appellants,

                                            v.

JUAN LINO GARZA, SR., ET AL.,                                                 Appellees.


                      On Appeal from the 93rd District Court
                           of Hidalgo County, Texas


                         ORDER ABATING APPEAL
               Before Justices Benavides, Perkes, and Longoria
                                 Per Curiam

       This cause is before the Court on the record and appellees’ unopposed motion to

abate the appeal to allow the parties the opportunity to engage in settlement negotiations.

       The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the motion to abate the appeal pending
settlement negotiations should be granted. The motion to abate the appeal is GRANTED

and this appeal is ordered ABATED until July 11, 2016.

       The Court directs appellants to file, on or before July 11, 2016, either (1) a motion

to reinstate the appeal, accompanied by appellees’ brief in this matter, or (2) a motion to

dismiss the appeal pursuant to settlement.

                                                        PER CURIAM


Delivered and filed this
the 31st day of May, 2016.




                                             2